Day, Ch. J.
From the abstract it appears that part of the evidence was introduced by depositions, and part of it was obtained by the examination of witnesses produced upon the trial. It does not appear that this testimony was written down by direction of the court, pursuant to motion of cither party to try the cause upon written testimony as provided in section 2742 of the Code. The case is not, therefore, presented in such form as to authorize a trial de novo. We can try only the legal errors duly presented. Code, 2741. There is no assignment of errors, hence the record presents no question which we can properly review.
We make this disposition of the case with the greater satisfaction from the fact that a majority of the court, at least, feel well satisfied with the decree of the court below, having no doubt, from the evidence, of the fraudulent character of the conveyance.
Affirmed.